DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 10-11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arora U.S. Patent Application 20150381968 in view of Anderson U.S. Patent Application 20150350737, and further in view of Yu U.S. Patent 8654121.
Regarding claim 1, Arora discloses a system comprising:
a server configured to (paragraph [0061]: The application server 1608 can include any appropriate hardware and software for integrating with the data store 1610 as needed to 
receive image data associated with an item, the image data comprising a plurality of images, each of the plurality of images depicting a respective angle of the item in a two-dimensional view (paragraph [0044]: image data of an object is captured from multiple viewpoints 902… depth data of the object is captured using an image sensor; paragraph [0041]: The data for each individual viewpoint is captured in its respective frame of reference and, in order to create a 3D model, this data is brought in a single frame (2D) of reference);
generate, automatically a base model of the item, the base model comprising geometric data to generate a three-dimensional rendering of the item, the geometric data generated from points extracted from each of the plurality of images, the geometric data comprising a plurality of geometric primitives, at least one projection boundary, and at least one surface contour (paragraph [0053]: a 3D point cloud (base model) of an object is generated using depth data 1202… a triangular mesh of the object is generated from the refined 3D point cloud 1206. In this example, the image data is projected onto the triangular mesh to generate a 3D model of the object 1208; paragraph [0046]: different product geometries and materials might require different complexities in algorithms and systems to create 3D models; triangular mesh has boundary and surface contour);
sample the geometric data to automatically generate, from the base model, a three-dimensional (3D) models, wherein the 3D model comprises the at least one projection boundary or surface contour of the base model (paragraph [0053]: a triangular mesh of the object is generated from the refined 3D point cloud 1206. In this example, the image data is projected onto the triangular mesh to generate a 3D model of the object 1208; paragraph [0051]: Points on the bottle are then uniformly sampled to generate a refined point cloud for the object... a triangular mesh of the refined point cloud is generated for the object. Poisson mesh creation is a suitable algorithm for generating meshes for closed surfaces; paragraph [0026]: product 
and transmit 3D model to the user device (paragraph [0060]: The system includes an electronic client device 1602, which can include any appropriate device operable to send and receive requests, messages or information over an appropriate network 1604 and convey information back to a user of the device... the network includes the Internet, as the environment includes a Web server 1606 for receiving requests and serving content).
Arora discloses all the features with respect to claim 1 as outlined above. However, Arora fails to disclose receiving a device characteristic of a user device associated with a request for viewing the item, wherein the request for viewing includes an indication to preserve one or more of the at least one projection boundary or the at least one surface contour; in response to the request for viewing, 3D model optimized for the user device based on the device characteristic; the 3D model comprises fewer geometric primitives than the base model based on the device characteristic, and wherein the 3D model comprises the at least one projection boundary or surface contour of the base model based on the indication; and transmit a data object to the user device. 
Anderson discloses receiving a device characteristic of a user device associated with a request for viewing the item (paragraph [0120]: the Master App software on a device joining or connecting to the network (or connecting directly to another device in a peer-to-peer arrangement) may perform a "handshake" type interaction or negotiation/handshake or validation process with the Peer Directory server or Discovery software (as discussed herein), or with the other peer device(s), including sending information about the type of user device joining/connecting (including information such as screen resolution, aspect ratio, etc.); paragraph [0030]: The video/content provider 90 may be an entity that sells or otherwise provides images or content for use by the devices 10-16 from a video/content provider website 92, which is implemented using one or more physical computer servers 94. The users 10-16 
 in response to the request for viewing, content optimized for the user device based on the device characteristic (paragraph [0123]: the local software application (e.g., the Video Telestration app) running on the content renderer 10 may generate a graphical user interface (GUI) 344,346 (FIG. 3), which is a collection of graphics that serve as control elements to receive inputs from a user. The GUI elements 344,346 are provided to the video sender logic 108 content renderer's Master App software, which sends it to each requesting viewer devices 12, 14. As shown in FIG. 3, each viewer device 12,14 receives a custom image and GUI display depending on the screen size, resolution, aspect ratio, etc. of the viewer device); 
and transmit a data object to the user device (paragraph [0123]: The GUI elements 344,346 are provided to the video sender logic 108 content renderer's Master App software, which sends it to each requesting viewer devices 12, 14. As shown in FIG. 3, each viewer device 12,14 receives a custom image and GUI display depending on the screen size, resolution, aspect ratio, etc. of the viewer device; Anderson’s teaching of sending corresponding image can be combined with Arora’s device, such that to generate and send corresponding resolution 3D model to each of the user device).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora’s to send corresponding image as taught by Anderson, to provide a good viewer experience.
Arora as modified by Anderson discloses all the features with respect to claim 1 as outlined above. However, Arora as modified by Anderson fails to disclose an indication to preserve one or more of the at least one projection boundary or the at least one surface contour; the 3D model comprises fewer geometric primitives than the base model based on the 
Yu discloses an indication to preserve one or more of the at least one projection boundary or the at least one surface contour; the 3D model comprises fewer geometric primitives than the base model based on the device characteristic, and wherein the 3D model comprises the at least one projection boundary or surface contour of the base model based on the indication (col. 24 line 23-29: FIGS. 20A and 20B depict differences between a higher resolution tesselation and lower resolution tesselation in one embodiment… FIG. 20B shows an input mesh that has been retesselated to have lower resolution that that shown in FIG. 20A; FIG. 20B has fewer geometric primitives than FIG. 20A; col. 20 line 14-21: interactive multi-mesh modeling system 200 may treat edges, edge chains, and other features that represent mesh boundarys as constraint edges (indication) to be preserved or more closely approximated during tessellation… multi-mesh modeling system 200 can preserve boundary edges and certain key features, while ignoring others, to produce higher resolution meshes for rendering or other tasks).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora and Anderson’s to have different geometric primitives for each model as taught by Yu, to generate accurate shape and improve efficiency.

Regarding claim 2, Arora as modified by Anderson and Yu discloses the system of claim 1, wherein the server is further configured to determine physical attributes of the item, the physical attributes comprising at least texture data of the item based on the image data (Arora’s paragraph [0035]: high-resolution images from high resolution camera 308 are used as the texture, skin, or outward surface of the 3D model mapped to the model through image registration). 


Regarding claim 3, Arora as modified by Anderson and Yu discloses the system of claim 1, wherein the geometric data comprises a geometric mesh of three-dimensional points determined using texture data (Arora’s paragraph [0053]: a triangular mesh of the object is generated from the refined 3D point cloud 1206. In this example, the image data is projected onto the triangular mesh to generate a 3D model of the object 1208; paragraph [0035]: high-resolution images from high resolution camera 308 are used as the texture, skin, or outward surface of the 3D model mapped to the model through image registration). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora’s to send corresponding image as taught by Anderson, to provide a good viewer experience; and combine Arora and Anderson’s to increase geometric primitives as taught by Yu, to generate accurate shape and improve efficiency.

Regarding claim 4, Arora as modified by Anderson and Yu discloses the system of claim 3, wherein the subset of the geometric data is a subset of the three-dimensional points (Arora’s paragraph [0053]: a triangular mesh (subset) of the object is generated from the refined 3D point cloud 1206. In this example, the image data is projected onto the triangular mesh to generate a 3D model of the object 1208). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora’s to send corresponding image as taught by Anderson, to provide a good viewer experience; and combine Arora and Anderson’s to increase geometric primitives as taught by Yu, to generate accurate shape and improve efficiency.

Regarding claim 5, Arora as modified by Anderson and Yu discloses the system of claim 1, wherein the user device characteristic includes at least one of a communication bandwidth between the server and the user device, a display resolution of the user device, a processing capability of the user device, or a display interface of the user device (Anderson’s paragraph [0120]: the Master App software on a device joining or connecting to the network (or connecting directly to another device in a peer-to-peer arrangement) may perform a "handshake" type interaction or negotiation/handshake or validation process with the Peer Directory server or Discovery software (as discussed herein), or with the other peer device(s), including sending information about the type of user device joining/connecting (including information such as screen resolution, aspect ratio, etc.); paragraph [0135]: the Master App software for the content renderer 10 could run on a stand-alone computer connected to a content server in order to free up computing resources on the server). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora’s to send corresponding image as taught by Anderson, to provide a good viewer experience; and combine Arora and Anderson’s to increase geometric primitives as taught by Yu, to generate accurate shape and improve efficiency.

Regarding claim 10, Arora as modified by Anderson and Yu discloses the system of claim 1, wherein the image data comprises one or more digital images of the item or a video of the item (Arora’s paragraph [0044]: image data of an object is captured from multiple viewpoints 902… depth data of the object is captured using an image sensor). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora’s to send corresponding image as taught by Anderson, to provide a good viewer experience; and combine Arora and Anderson’s to increase geometric primitives as taught by Yu, to generate accurate shape and improve efficiency.

Claim 11 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 11.

Regarding claim 14, Arora as modified by Anderson and Yu discloses the method of claim 11, the method further comprising:
rendering a control menu on the graphic display device; receiving a selection of a control from the control menu in response to a user visually focusing on the control for a threshold time period; and executing an operation associated with the selected control (Anderson’s paragraph [0127]: The GUI control menu inputs for the local software apps 344,346 (FIGS. 3,16), or the Master App 700 (FIG. 8) may include animation controls (text, color selection, shape selection)…; paragraph [0068]: The user of the device 10 may also select the visual effects and location for each image to determine how each image is displayed in the compilation (or composite or total) image 448 (or VT) on the display 40. In particular, for the display 40 in this example, the Video Clip image 440 is displayed as rotated…).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora’s to send corresponding image as taught by Anderson, to provide a good viewer experience; and combine Arora and Anderson’s to increase geometric primitives as taught by Yu, to generate accurate shape and improve efficiency.

Regarding claim 15, Arora as modified by Anderson and Yu discloses the method of claim 14, wherein the control menu comprises:
a control to replace the rendered 3D model of the item with a rendering of another 3D model of another item, a control to display additional information about the item; and a control to change an orientation of the rendered 3D model (Anderson’s paragraph [0127]: The GUI control 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora’s to send corresponding image as taught by Anderson, to provide a good viewer experience; and combine Arora and Anderson’s to increase geometric primitives as taught by Yu, to generate accurate shape and improve efficiency.

Regarding claim 16, Arora as modified by Anderson and Yu discloses the method of claim 15, wherein the selected control is the control to display additional information about the item, and wherein executing an operation associated with the selected control comprises displaying a list of attributes associated with the item (Anderson’s paragraph [0115]: each of the viewer devices 12,14 has the option to show the composite image 986 on one side of the split screen 977,981, respectively, acting as the "viewer", and to also show the local users annotation (additional information) (or telestration or modification) on the other side of the split screen; Arora’s paragraph [0026]: a user can search for product 104 by providing the name or title of product 104 in search field 102, view multiple views (106, 108) of product 104).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora’s to send corresponding image as taught by Anderson, to provide a good viewer experience; and combine Arora and Anderson’s to increase geometric primitives as taught by Yu, to generate accurate shape and improve efficiency.

Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora U.S. Patent Application 20150381968 in view of Anderson U.S. Patent Application 20150350737, in view of Yu U.S. Patent 8654121, and further in view of Baker U.S. Patent Application 20130271461.
Regarding claim 6, Arora as modified by Anderson and Yu discloses preserving the at least one projection boundary or surface contour (Yu’s col. 20 line 18-21: multi-mesh modeling system 200 can preserve boundary edges and certain key features, while ignoring others, to produce higher resolution meshes for rendering or other tasks). However, Arora as modified by Anderson and Yu fails to disclose removing redundant geometric primitives from the base model to generate the 3D model.
Baker discloses removing redundant geometric primitives from the base model to generate the first 3D model (paragraph [0075]: optimization may include removing redundant vertices, for example, where a single polygon or triangle could be used in the model in place of a plurality of polygons).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora, Anderson and Yu’s to remove redundant primitives as taught by Baker, to develop a 3D model associated with one or more physical objects.

Claim 20 recites the functions of the apparatus recited in claim 6 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the medium steps of claim 20.

Claim 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arora U.S. Patent Application 20150381968 in view of Anderson U.S. Patent Application 20150350737, in view of Yu U.S. Patent 8654121, and further in view of Bystrov U.S. Patent Application 20130135305.
Regarding claim 7, Arora as modified by Anderson and Yu discloses the system of claim 1, the 3D model of the item (Arora’s paragraph [0053]: a triangular mesh of the object is generated from the refined 3D point cloud 1206. In this example, the image data is projected onto the triangular mesh to generate a 3D model of the object 1208). However, Arora as modified by Anderson and Yu fails to disclose request for viewing a 3D model of the item explicitly.
Bystrov discloses request for viewing a 3D model of the item (paragraph [0040]: provide a user editing technique for a surface mesh, which employs an iterative selective subdivision approach to increase the mesh resolution locally and deforms the mesh to achieve user-desired editing).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora, Anderson and Yu’s to generate user request model as taught by Bystrov, to generate user desired model.

Regarding claim 8, Arora as modified by Anderson, Yu and Bystrov discloses the system of claim 1, wherein the server is further configured to receive user input comprising input parameters for configuring a computational geometry process for generating the 3D model (Anderson’s paragraph [0120]: the Master App software on a device joining or connecting to the network (or connecting directly to another device in a peer-to-peer arrangement) may perform a "handshake" type interaction or negotiation/handshake or validation process with the Peer Directory server or Discovery software (as discussed herein), or with the other peer device(s), including sending information about the type of user device joining/connecting (including 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora, Anderson and Yu’s to generate user request model as taught by Bystrov, to generate user desired model.

Regarding claim 9, Arora as modified by Anderson, Yu and Bystrov discloses the system of claim 8, wherein the input parameters comprise a desired number of geometric primitives (Bystrov’s paragraph [0050]: At 90, a determination is made regarding whether the subdivision of the identified triangles is satisfactory (i.e., above a predetermined threshold)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora, Anderson and Yu’s to generate user request model as taught by Bystrov, to generate user desired model.

Regarding claim 17, Arora as modified by Anderson, Yu and Bystrov discloses the method of claim 15, wherein the server is further configured to receive user input comprising input parameters for configuring a computational geometry process for generating the 3D model (Anderson’s paragraph [0120]: the Master App software on a device joining or connecting to the network (or connecting directly to another device in a peer-to-peer arrangement) may perform a "handshake" type interaction or negotiation/handshake or validation process with the Peer Directory server or Discovery software (as discussed herein), or with the other peer device(s), 
and wherein the selected control is the control to change the orientation of the rendered 3D model, and executing an operation associated with the selected control comprises:
modifying the data object of the 3D model using the graphics processing hardware circuit to change the orientation of the 3D model; and regenerating, using the graphics processing hardware circuit, the rendering of the 3D model using the modified data object (Anderson’s paragraph [0127]: The GUI control menu inputs for the local software apps 344,346 (FIGS. 3,16), or the Master App 700 (FIG. 8) may include animation controls (text, color selection, shape selection), video clip selection (e.g., scroll through video clips to select desired one) (replace)… video effects (e.g., filters, shading, rotation (change orientation)...; paragraph [0068]: The user of the device 10 may also select the visual effects and location for each image to determine how each image is displayed in the compilation (or composite or total) image 448 (or VT) on the display 40. In particular, for the display 40 in this example, the Video Clip image 440 is displayed as rotated…; Arora’s paragraph [0035]: high-resolution images from high resolution camera 308 are used as the texture, skin, or outward surface of the 3D model mapped to the model through image registration; paragraph [0026]: a user can search for product 104 by providing the name or title of product 104 in search field 102, view multiple views (106, 108) of product 104).


Regarding claim 18, Arora as modified by Anderson, Yu and Bystrov discloses the method of claim 17,
wherein the input parameters of the user input comprise a desired number of geometric primitives (Bystrov’s paragraph [0050]: At 90, a determination is made regarding whether the subdivision of the identified triangles is satisfactory (i.e., above a predetermined threshold)), further comprising: 
rendering thumbnail image of one or more objects on the graphic display device; and receiving a user selection of the from the thumbnail image of the one or more objects (Anderson’s paragraph [0094]: when selected, provides a series of checkboxes 774 providing size and position options for the viewer images when they are selected by the user, e.g., Icon on Bottom (small thumbnail images on bottom of screen for each new window)... there may be an option, e.g., "Local Input Split Screen", that allows for a split screen option which shows the composite viewed video image (showing all peer inputs) on one side of the split screen and displays only the local telestration (or modifications) on the clean (or input) video image on the other side of the split screen).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora, Anderson and Yu’s to generate user request model as taught by Bystrov, to generate user desired model.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arora U.S. Patent Application 20150381968 in view of Anderson U.S. Patent Application 20150350737, in view of Yu U.S. Patent 8654121, and further in view of Boyle U.S. Patent Application 20170345216.
Regarding claim 12, Arora as modified by Anderson and Yu discloses the method of claim 11, further comprising generating a single rendering of the 3D model when the graphic display device is a standard display device (Arora’s paragraph [0027]: This pixel resolution depth data enables the creation of dense 3D models and the registered color data enables the rendering of these models with photo-realistic texture; Anderson’s paragraph [0123]: the local software application (e.g., the Video Telestration app) running on the content renderer 10 may generate a graphical user interface (GUI) 344,346 (FIG. 3), which is a collection of graphics that serve as control elements to receive inputs from a user… each viewer device 12,14 receives a custom image and GUI display depending on the screen size, resolution, aspect ratio, etc. of the viewer device). However, Arora as modified by Anderson and Yu fails to disclose generating a binocular rendering when the graphic display device is at least one of an augmented reality display device or a virtual reality display device.
Boyle discloses generating a binocular rendering when the graphic display device is at least one of an augmented reality display device or a virtual reality display device (paragraph [0082]: Geometry mapping module 306 and binocular rendering module 308 are coupled to an output of the graphical rendering module 296...Outputs include headphones 312... virtual reality head-up displays 326).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora, Anderson and Yu’s to generate binocular rendering as taught by Boyle, to display object interactively and capable of digital manipulation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arora U.S. Patent Application 20150381968 in view of Anderson U.S. Patent Application 20150350737, in view of Yu U.S. Patent 8654121, and further in view of Sela U.S. Patent Application 20160005169.
Regarding claim 13, Arora as modified by Anderson and Yu discloses all the features with respect to claim 11 as outlined above. However, Arora as modified by Anderson and Yu 
Sela discloses receiving a request to modify the rendered 3D model, modifying the data object in response to the request; and regenerating the rendering of the 3D model using the graphics processing hardware based on the modified data object (paragraph [0130]: the deformation can be applied to the input entire data and used to regenerate a new geometric model from the modified images).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Arora, Anderson and Yu’s to modify geometric model as taught by Sela, to display object interactively and capable of digital manipulation.

Response to Arguments

Applicant's arguments filed 5/5/2021, page 10 - 13, with respect to the rejection(s) of claim(s) 1, 11 and 19 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant’s interview summary on page 9-10: Applicant has incorporated the Examiner’s recommendations herein.
In reply, applicant didn’t incorporate entire claim 9 as examiner suggested.

Applicant argues on page 10-13 that Arora, Anderson and Yu fail to first generate a base model of an object and then automatically generate, in response to a request, a 3D model customized for a particular device characteristic by, at least, eliminating some geometric primitives of the base model while retaining at least one projection boundary or surface contour.

In reply, the rejection is based on Arora, Anderson and Yu combined. Arora discloses generating a base model of an object (paragraph [0044]: image data of an object is captured from multiple viewpoints 902… depth data of the object is captured using an image sensor; paragraph [0041]: The data for each individual viewpoint is captured in its respective frame of reference and, in order to create a 3D model, this data is brought in a single frame (2D) of reference; paragraph [0053]: a 3D point cloud (base model) of an object is generated using depth data 1202). 
eliminating some points of the base model while retaining at least one projection boundary or surface contour (paragraph [0053]: a triangular mesh of the object is generated from the refined 3D point cloud 1206 (eliminating some points and primitives). In this example, the image data is projected onto the triangular mesh to generate a 3D model of the object 1208; triangular mesh has boundary and surface contour; paragraph [0051]: Points on the bottle are then uniformly sampled to generate a refined point cloud for the object... a triangular mesh of the refined point cloud is generated for the object. Poisson mesh creation is a suitable algorithm for generating meshes for closed surfaces; paragraph [0026]: product visualization is one of the most important. Many of these electronic marketplaces enable users to view high resolution images (3D models can have different resolutions)). 3D model can be refined for different resolution, each 3D model is different based on resolution.
Anderson discloses automatically generate, in response to a request, content customized for a particular device characteristic (paragraph [0123]: each viewer device 12,14 receives a custom image and GUI display depending on the screen size, resolution, aspect ratio, etc. of the viewer device). Anderson’s teaching of sending corresponding image can be combined with Arora’s device, such that to generate and send corresponding resolution 3D model to each of the user device.
multi-mesh modeling system 200 can preserve boundary edges and certain key features, while ignoring others, to produce higher resolution meshes for rendering or other tasks).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616